DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, regarding claim 33, line 1, the claim recites [a] computer program comprising code; therefore, the claim is directed towards software per se, i.e., non-statutory subject matter.  Further, the specification does not describe a “medium”, which under a broad literal reasonable interpretation is interpreted as software placed upon a carrier wave.  A claim directed to software per se is ineligible subject matter under 35 U.S.C. 101, because it doesn’t fall within one of the statutory categories.  Also, even assuming the claim is not directed towards software per se, which the Examiner does not concede, further regarding claim 33, the independent claim recites a computer readable medium comprising computer executable instructions. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. In this case, the specification recites on page 29, lines 19-28 a computer medium, but does not limit the medium to a non-transitory nature. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 13, 17-24, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meylan et al. (US 2019/0239097 A1), hereinafter referred to as D1.
Regarding claims 1, 2, 17, and 33, D1 discloses a low latency operation for wireless communication networks, which comprises:
receiving configuration information for a first bearer for a first machine-type communication service type and a second bearer for at least one second machine-type communication service type associated with a priority level, said first service type comprising a voice over internet protocol service (Referring to Figure 5, The dedicated bearer may be configured with different communication parameters than the default bearer to assist with providing a different quality of service level. In this case, traffic associated with a particular application may be communicated using the communication parameters of the dedicated bearer (first bearer for a first MTC service type, according to configuration), and other traffic may be communicated using the communication parameters of the default bearer (second bearer for a second MTC service type, according to configuration). In this way, a higher quality of service, VoLTE, (e.g., a lower latency and/or the like) may be provided using the dedicated bearer (first bearer).  See paragraphs 0050 and 0082-0084.  D1 specifically teaches VoIP in paragraphs 0083 and 0106.  For the purposes of this Examination, the Examiner interprets the associate priority level as equivalent for all levels of service and therefore is taught by the prior art because the priority level is a single nominal value.); and
communicating with a base station with the VoIP service based on the priority level using said first bearer for said first machine-type communication service type and the second bearer for said at least one second service type (Referring to Figure 5, UE 120 communicates with base station 110 according to the dedicated and default bearer.  See paragraphs 0082-0084.)
	
Regarding claims 3 and 18, D1 discloses determining a metric of a signal quality for communications with the apparatus; comparing the metric to a threshold value; and determining the configuration information in dependence on the comparison (Referring to Figure 5, delay (metric of a signal quality for communications with the apparatus) is tracked according to the delay budget report.  For a VoLTE call, the UE 120 may be capable of determining the end-to-end latency associated with the VoLTE call, and the base station 110 may not be capable of making such a determination. In this case, the UE 120 may signal an adjustment to the delay budget (delay exceeds an equivalent threshold value), and the base station 110 may modify one or more parameters of a UE configuration (e.g., a DRX cycle length and/or a coverage enhancement transmission repetition configuration) based at least in part on receiving the signal indicating the adjustment (determining configuration information in dependence on the comparison).  See paragraphs 0090-0092.)
	
Regarding claims 4 and 19, D1 discloses determining the threshold value dynamically (Referring to Figure 5, for a VoLTE call, the UE 120 may be capable of determining the end-to-end latency associated with the VoLTE call (the UE measurement and comparison of tolerable end-to-end latency is equivalent to dynamically determining the threshold value as the UE functions independently), and the base station 110 may not be capable of making such a determination. In this case, the UE 120 may signal an adjustment to the delay budget.  See paragraphs 0091.)
	
Regarding claims 5 and 20, D1 discloses determining a metric of a signal quality for communications with the apparatus (Referring to Figure 5, for a VoLTE call, the UE 120 may be capable of determining the end-to-end latency associated with the VoLTE call, and the base station 110 may not be capable of making such a determination. In this case, the UE 120 may signal an adjustment to the delay budget.  See paragraphs 0091.); and using the metric to determine a number of repetitions a channel transmitted to the apparatus is to have (Referring to Figure 5, action may include modifying a configuration of a number of repetitions used by the base station 110 and/or the UE 120.  See paragraph 0100.)
	
Regarding claims 6 and 21, D1 discloses receiving an indication of the signal quality from the apparatus; and determining the metric from the indication (Referring to Figure 5, for a VoLTE call, the UE 120 may be capable of determining the end-to-end latency associated (indication of signal quality) with the VoLTE call, and the base station 110 may not be capable of making such a determination. In this case, the UE 120 may signal an adjustment to the delay budget (determining metric from indication).  See paragraphs 0091.)
	
Regarding claims 7 and 22, D1 discloses wherein said second bearer comprises a plurality of second machine-type communication service types (Referring to Figure 5, other traffic, of MTC services, may be communicated using the communication parameters of the default bearer (second bearer for a second MTC service types, according to configuration). In this way, a higher quality of service, VoLTE, (e.g., a lower latency and/or the like) may be provided using the dedicated bearer (first bearer).  See paragraphs 0050 and 0082-0084.)
	
Regarding claims 8 and 23, D1 discloses wherein a first narrowband supports the first bearer or/and a second narrowband supports the second bearer (Referring to Figure 5, UEs comprising narrowband Internet of things devices operating on corresponding narrowband.  See paragraph 0050.)
	Regarding claims 9 and 24, D1 discloses wherein the first narrowband is a dedicated narrowband configured to be used with only services of the first service type or/and the second narrowband is a shared narrowband configured to be used with all machine-type communication service types (Referring to Figure 5, UEs comprising narrowband Internet of things devices operating on corresponding narrowband, a dedicated band for VoLTE services and default band for other services.  See paragraph 0050 and 0082-0084.)
	
Regarding claim 13, D1 discloses receiving reconfiguration information providing a command to delete the first bearer for the first machine-type communication service type (Referring to Figure 5, the dedicated bearer is activated and inactivated accordingly (command to delete the first bearer).  See paragraph 0103.)

Response to Arguments
Applicant's arguments filed 17 January 2022 have been fully considered but they are not persuasive for the reasons and explanation cited in the rejection of the claims.  The 101 rejection is still applicable as the claims in question are directed towards non-statutory subject matter as a whole (computer program).  Further clarification and amendment is required.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462